Citation Nr: 0909062	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left knee 
arthritis, to include as secondary to the service-connected 
left knee musculoligamentous strain, chronic.

2.  Entitlement to service connection for left wrist 
arthritis, to include as secondary to the service-connected 
left knee musculoligamentous strain, chronic.

3.  Entitlement to service connection for right foot plantar 
fasciitis (claimed as right ankle condition).

4.  Entitlement to service connection for an acquired 
disability of the left eye.

5.  Entitlement to service connection for bilateral knee 
growths, to include as secondary to the service-connected 
left knee musculoligamentous strain, chronic.

6.  Entitlement to service connection for bilateral hip pain, 
to include as secondary to the service-connected left knee 
musculoligamentous strain, chronic.

7.  Entitlement to service connection for back pain, to 
include as secondary to the service-connected left knee 
musculoligamentous strain, chronic.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to 
January 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in June 2006 and 
March 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which, taken 
together, denied the current appellate claims.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The competent medical evidence does not reflect the 
Veteran has arthritis of the left knee or wrist, nor an 
acquired disability of the left eye.

3.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
right foot plantar fasciitis, bilateral knee growths, 
bilateral hip pain, and/or back pain is etiologically related 
to active service, to include as secondary to the service-
connected left knee musculoligamentous strain, chronic.


CONCLUSION OF LAW

Service connection is not warranted for left knee arthritis, 
left wrist arthritis, right foot plantar fasciitis, an 
acquired disability of the left eye, bilateral knee growths, 
bilateral hip pain, and/or back pain.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice regarding the June 2006 rating 
decision by letters dated in August 2005, September 2005, and 
March 2006.  He was also sent pre-adjudication notice 
regarding the March 2007 rating decision by a letter dated in 
January 2007.  Further notification was sent with respect to 
the growths, hip, and back claims by a letter dated in May 
2007.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, the March 
2006 and May 2007 letters included information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case relative.  All relevant records are in 
the claims folder, to include service treatment records and 
post-service medical records.  The Veteran has had the 
opportunity to present evidence and argument in support of 
this claim, and indicated on Substantive Appeals received in 
April and July 2007 that he did not desired a hearing in 
conjunction with this appeal.  Further, nothing reflects he 
has indicated the existence of any relevant evidence that has 
not been obtained or requested.  In fact, he indicated on an 
October 2007 statement that he had furnished VA with all the 
evidence he was aware of.  On a subsequent March 2008 
statement, he indicated that he did not have anything else to 
submit.  Moreover, he was accorded VA medical examinations 
regarding this case in December 2005, April 2006, May 2006, 
March 2007, and June 2007.  Consequently, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board acknowledges that the Veteran's service treatment 
records reflect he was a dental assistant.  However, none of 
the disabilities for which he is currently claiming service 
connection are related to the teeth.  Nothing on file 
otherwise shows that the Veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion regarding the disabilities that are the subject of 
this appeal.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).  Consequently, for the 
purposes of the current appellate issues, the Veteran's 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Initially, the Board observes that the competent medical 
evidence does not reflect the Veteran has arthritis of either 
the left knee or wrist knee, nor an acquired disability of 
the left eye.  For example, X-rays conducted of both knees in 
December 2005 were normal.  The subsequent March 2007 VA 
examination concluded, based upon both physical examination 
and review of X-ray studies, that there was no arthritis of 
the knees and wrists.  Similarly, the April 2006 VA eye 
examination diagnosed foreign body in 1991 with no residual 
scarring; status-post laser vision correction both eyes 2005; 
and headaches with no ocular etiology.  There was also no 
indication of any eye impairment on the examination itself.  
In view of the foregoing, the Board concludes that there is 
no competent medical evidence of the claimed disabilities.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board also wishes to note that even if the Veteran did 
have defective vision, the claim would still be denied.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
Vision loss - a refractive error of the eye - is one of the 
specific conditions that VA does not grant service connection 
for, as it is not considered a disability for VA purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9.

With respect to the other service connection claims, the 
Board observes that he was treated for a contusion of the low 
back in January 1990, and a right knee foot injury in 1992.  
However, as no subsequent treatment for either condition was 
noted in the service treatment records, it indicates they 
resolved with treatment.  Further, X-rays of the right ankle 
in May 1992 following that injury showed the bones and the 
joints to be normal, although there was soft tissue swelling 
over the lateral malleolus.  There were no entries indicative 
of problems with either hip, nor growth(s) on either knee.  
Moreover, on a November 1992 Report of Medical History, 
completed in conjunction with his separation from service, he 
checked boxes to indicate he had not experienced cramps in 
his legs; skin diseases; tumor, growth, cyst, cancer; 
arthritis, rheumatism, or bursitis; bone, joint or other 
deformity; lameness; recurrent back pain; nor foot trouble.  
However, no separation examination appears to have been 
conducted as records for that period indicate it was deferred 
due to the Veteran's productive cough.

The Board further notes that nothing in the competent medical 
evidence on file indicates, nor did the Veteran contend he 
had the claimed disabilities until 2005, approximately 12 
years after his separation from service.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
supports a finding that the Veteran's right foot plantar 
fasciitis, bilateral hip pain, bilateral knee growths, and/or 
back pain are etiologically related to service, to include as 
secondary to his service-connected left knee 
musculoligamentous strain, chronic.  Rather, the VA medical 
examinations contain competent medical opinions against such 
a finding.  For example, the May 2006 VA spine examination 
opined that it was less likely as not that the Veteran's 
service incurred ankle sprain resulted in the present right 
ankle condition, which was consistent with plantar fasciitis.  
Further, that examiner opined that the Veteran's bilateral 
knee growths, bilateral hip pain, and back pain were less 
likely as not due to the service-connected left knee.  In 
support of this opinion, the examiner stated that the 
Veteran's alignment was normal; there was no evidence of 
degenerative arthritis; that the Veteran's knee was stable; 
that he (the examiner) could not find any convincing clinical 
or radiographic evidence that these claimed conditions were 
secondary to the service-connected left knee; and that he was 
unaware of any peer reviewed work that linked back pain, 
bilateral hip pain, and bilateral knee growths to chronic 
musculoligamentous strain in the absence of other clinical 
and radiographic findings.  

In an April 2007 addendum, that VA examiner noted that, in 
regard to aggravation, he could not state whether the 
conditions of bilateral knee growths, bilateral hip pain, and 
back pain were aggravated by the left knee without resorting 
to speculation.  An award of service connection may not be 
based on resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102 (By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board also notes that the June 2007 VA spine examination, 
conducted by a different examiner than the one in May 2006, 
opined that it was less likely than not that the in-service 
back contusion was the cause of the present problem.  
Further, the examiner explained that his rationale was that 
an emergency room visit of the early 1990s described an 
ecchymosis over the scapula which would be in the upper back.  
After that time the Veteran had approximately 10 years 
without back pain when he reported that the current problem 
started.  That was from the time of the emergency room visit 
mentioned above until the year 2000.  

As both of the aforementioned VA examiners based their 
respective opinions on physical examination of the Veteran 
and review of his claims folder, the Board concludes that 
they are based upon an adequate foundation.  Moreover, both 
examiners provided a detailed rationale in support of their 
conclusions which were consistent with the current nature and 
severity of the claimed disabilities, as well as the medical 
history documented by the evidence of record.  Further, no 
competent medical opinions are of record which refutes the 
findings of these VA examiners.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's right foot 
plantar fasciitis, bilateral knee growths, bilateral hip 
pain, and/or back pain is etiologically related to active 
service, to include as secondary to the service-connected 
left knee musculoligamentous strain, chronic.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal with respect to 
this appeal must be denied.


ORDER

Entitlement to service connection for right knee arthritis, 
to include as secondary to the service-connected left knee 
musculoligamentous strain, chronic, is denied.

Entitlement to service connection for left wrist arthritis, 
to include as secondary to the service-connected left knee 
musculoligamentous strain, chronic, is denied.

Entitlement to service connection for right foot plantar 
fasciitis (claimed as right ankle condition) is denied.

Entitlement to service connection for an acquired disability 
of the left eye is denied.

Entitlement to service connection for bilateral knee growths, 
to include as secondary to the service-connected left knee 
musculoligamentous strain, chronic, is denied.

Entitlement to service connection for bilateral hip pain, to 
include as secondary to the service-connected left knee 
musculoligamentous strain, chronic, is denied.

Entitlement to service connection for back pain, to include 
as secondary to the service-connected left knee 
musculoligamentous strain, chronic, is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


